Appeal from a judgment of the County Court of Schenectady County (Lomanto, J.), rendered January 13, 1992, upon a verdict convicting defendant of the crimes of criminally negligent homicide and endangering the welfare of a child (two counts).
Defendant’s only contention on this appeal is that her prison sentence of 1 to 3 years for her criminally negligent homicide conviction and one year for each conviction of endangering the welfare of a child, all to be served concurrently, was harsh and excessive. The sentence was less then the harshest permitted by statute and, in view of the circumstances of this case, we find no reason to disturb the sentence imposed by County Court (see, People v Millington, 134 AD2d 645, lv denied 70 NY2d 934). Yesawich Jr., J. P., Levine, Mercure, Mahoney and Harvey, JJ., concur. Ordered that the judgment is affirmed.